FILED
                            NOT FOR PUBLICATION                             OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In re: MICHAEL BOYAJIAN; LAYLA                   No. 09-56718
BOYAJIAN,
                                                 D.C. No. 2:96-cv-05737-GHK
        Debtors,

                                                 MEMORANDUM *
LOEFF & VAN DER PLOEG,

        Plaintiff - Appellee,

  and

MAJOR DUNE, INC., Assignee of
Plaintiff,

        Movant,

  v.

SHAHROKH ORDOUBADI,

        Defendant - Appellant,

  and

MICHAEL BOYAJIAN,

        Defendant,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
In re: MICHAEL BOYAJIAN; LAYLA             No. 09-56738
BOYAJIAN,
                                           D.C. No. 2:96-cv-05737-GHK
       Debtors,


SHAHROKH ORDOUBADI,

      Defendant - Appellant - Cross-
Appellee,


 v.

MAYOR DUNE, INC., Assignee of
Plaintiff,

      Movant - Appellee - Cross-
Appellant,

 and

LOEFF & VAN DER PLOEG,

       Plaintiff - Appellee,

 and

MICHAEL BOYAJIAN,

       Defendant.




                                       2
In re: SHAKROKH SHAWN                        No. 09-56759
ORDOUBADI,
                                             D.C. No. 2:97-cv-03914-GHK
      Debtor,


LOEFF & VAN DER PLOEG,

      Plaintiff,

MAYOR DUNE, INC., assignee of record
of plaintiff/judgment creditor Loeff & Van
Der Ploeg,

      Movant - Appellant.,

 v.

SHAKROKH SHAWN ORDOUBADI,

      Defendant - Appellee.



LOEFF VAN DER PLOEG,                         No. 09-56760
    Plaintiff,
                                             D.C. No. 2:97-cv-03913-GHK-
_____________________                        BQR

SHAHROKH ORDOUBADI; KAVEH
KARL SHOWRAI; MICHAEL
BOYAJIAN,

      Defendants - Appellees,

 v.



                                       3
MAYOR DUNE, INC., Judgment
Creditors,

       Movant - Appellant.



                  Appeal from the United States District Court
                      for the Central District of California
                 George H. King, Chief District Judge, Presiding

                           Submitted October 9, 2012 **
                              Pasadena, California

Before: TROTT, KLEINFELD, and McKEOWN, Circuit Judges.


      Shahrokh Ordoubadi appeals the district court’s rulings that his Motion to

Vacate Renewal of Judgment and his Motion for an Order Requiring Mayor Dune

to File an Acknowledgment of Satisfaction of Judgment were in substance motions

under Federal Rule of Civil Procedure 60(b) and had been unreasonably delayed.

Mayor Dune, Inc. cross-appeals the district court’s finding that Mayor Dune had

not provided notice of the renewed judgment.




      District courts have the authority to treat motions seeking relief from a

judgment as Rule 60(b) motions regardless of the name the parties give them. See


       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          4
Harvest v. Castro, 531 F.3d 737, 745 (9th Cir. 2008) (treating Application to

Amend Order Nunc Pro Tunc as a Rule 60(b) motion); Am. Ironworks & Erectors,

Inc. v. N. Am. Constr. Corp., 248 F.3d 892, 898-99 (9th Cir. 2001) (construing

motion for reconsideration as a Rule 60(b) motion). The district court properly

construed Ordoubadi’s motions as motions under Rule 60(b).




      “Motions for relief from judgment pursuant to Rule 60(b) are addressed to

the sound discretion of the district court and will not be reversed absent an abuse of

discretion.” Casey v. Albertson’s Inc., 362 F.3d 1254, 1257 (9th Cir. 2004). Rule

60(c)(1) states that “[a] motion under Rule 60(b) must be made within a reasonable

time.” Fed. R. Civ. P. 60(c)(1). The district court explained that it had already

rejected a prior Rule 60(b) motion filed in 2006 as untimely because Ordoubadi

had known about the facts underlying the motion as early as September 2004. The

years that elapsed between Ordoubadi’s first Rule 60(b) motion and his 2009

motions have not improved his case. The district court did not abuse its discretion

in concluding that Ordoubadi’s motions were untimely.




      We affirm the district court’s judgment. Because we affirm the district

court, we do not reach Mayor Dune’s cross appeal.


                                          5
AFFIRMED.




            6